Case 2:20-cr-20382-PDB-RSW ECF No. 26, PageID.285 Filed 05/07/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA

                                              CRIMINAL NO. 20-20382

vs.                                           HON. PAUL D. BORMAN

DENNIS WILLIAMS,

     Defendant.
_____________________________/

                   NOTICE OF EXHIBIT FOR SENTENCING

      Through this filing, the government provides notice to the Court and the

Defendant of its intent to rely on the attached Exhibit at sentencing.

      In his sentencing memorandum, Williams asked the Court to consider as

“the most concrete example of [his] true priorities, [that] he chose to forego

substantial personal compensation associated with sitting on corporate boards.”

(ECF No. 25, PageID.239).

      Under UAW’s ethics rules, however, Williams was prohibited from

accepting “personal compensation” over $1,500 per year from third-party

employment, including service on a board of directors. (Ex. 1: UAW Policy on

Outside Remuneration, 9/12/06, p.2). Any compensation beyond this amount was

required to go either to the UAW or a charity. (Id.). And the policy “cover[ed] all



                                          1
Case 2:20-cr-20382-PDB-RSW ECF No. 26, PageID.286 Filed 05/07/21 Page 2 of 3




. . . types of potential compensation, regardless of whether such compensation

would be received before or after the Staff member’s retirement.” (Id., p.3).

Respectfully submitted,

SAIMA S. MOHSIN
Acting United States Attorney

s/Steven P. Cares                            s/David A. Gardey (w/ consent)
STEVEN P. CARES                              DAVID A. GARDEY
Assistant U.S. Attorney                      Assistant U.S. Attorney
211 W. Fort Street, Suite 2001               211 W. Fort Street, Suite 2001
Detroit, MI 48226                            Detroit, MI 48226
steven.cares@usdoj.gov                       david.gardey@usdoj.gov
(313) 226-9139                               (313) 226-9591




                                         2
Case 2:20-cr-20382-PDB-RSW ECF No. 26, PageID.287 Filed 05/07/21 Page 3 of 3




                         CERTIFICATION OF SERVICE
      I hereby certify that on May 7, 2021, I electronically filed the foregoing paper

with the Clerk of the Court using the ECF system which will send notification of

such filing to all attorneys of record.

                                              s/Steven P. Cares (P68503)
                                              Assistant United States Attorney
                                              211 W. Fort Street, Suite 2001
                                              Detroit, Michigan 48226
                                              Phone: (313) 226-9139
                                              E-mail: steven.cares@usdoj.gov




                                          3
